Final Detailed Action
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/084,551 (hereinafter also referred to as ‘551 or the instant application), filed October 29, 2020, which is a reissue application of U.S. Patent No. 10,115,313 (hereinafter also referred to as ‘313 or the original patent), issued October 30, 2018 on U.S. Non-Provisional Patent Application No. 15/354,057 (hereinafter also referred to as ‘057 or the parent application), entitled “SYSTEM AND METHOD FOR RECOGNIZING SURROUNDING VEHICLE”, filed November 17, 2016.1  The original ‘313 patent claims the benefit of Korean Patent Application No. 10-2015-0177846, filed on December 14, 2015. 

3. With regard to litigation involving ‘313, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘313 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.
  	4.  The ‘313 patent issued with claims 1-8 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on October 29, 2020 was entered and considered. This preliminary filing amended claims 1 and 6, canceled claims 2-5 and 7-8, and added new claims 9-13. A reissue declaration was filed on October 30, 2020.
Most recently, a corrected Application Data Sheet was filed April 14, 2022.  A reissue consent and reissue declaration were filed on April 15, 2022. An amendment was also filed on April 15, 2022 including remarks and amendments to the specification and claims.  Specifically, as set forth in the remarks, “…all of the changes to patent claims 1-8 that were made in Preliminary Amendment of October 29, 2020, have been discarded, and original patent claims 1-8 have been amended in this Amendment…” (See page 10, lines 6-8.).  Previously added claims 9-13 were cancelled and new claims 14-20 were added. As also set forth in the remarks, ‘[n]ew claims 14-20 substantially correspond to amended patent claims 1 and 6 and added claims 9-13 in the Preliminary Amendment of October 29, 2020.”  (See page 11, lines 20-22.)

5.  As of the date of this Office Action, the status of the claims is:
Claims 1-8 and 14-20 are pending.
Claims 14-20 are examined.
Claims 14-20 are objected to and/or rejected as set forth infra.
Claims 1-8 are withdrawn, see paragraph 8 infra. 

Notice of Pre-AIA  or AIA  Status
6.  Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph 2, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.

ADS
7.   The Application Data Sheet (ADS) filed April 14 is accepted.

Election/Restrictions
	8. Newly submitted claims 14-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: See paragraph 4, second paragraph above.  See also the April 15, 2022 remarks bridging pages 28-29:
… claims 14 and 20 are directed to an overlooked aspect comprising the following feature:

wherein at least part of information on an adjacent vehicle which is changing between lanes among the adjacent vehicles is not used for generating of the lane information.

MPEP 1412.01(II states as follows on MPEP page 1400-24:

Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application. For example, if all the claims were drawn to species A in the original application, reissue claims drawn to species B are considered claims to overlooked aspects, assuming that there was not a generic claim that covered both species A and B in the original application.

Claims to overlooked aspects are not subject to recapture because the claims are, by definition, unrelated to subject matter that was surrendered during the prosecution of the original application.
(Bold with underlining only added.) 
	
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-8 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Reissue
Consent
	9.  The consent form filed April 15, 2022 is accepted.

Declaration
10. The reissue oath/declaration filed on April 15, 2022 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	First, the oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. The difference between the new claims and the original claims must be pointed out. See MPEP § 1414. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified. Note that the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly operative or invalid.
	The 4/15/2022 declaration sets forth “This is a broadening reissue application that was filed to obtain coverage for the feature “wherein at least part of information on an adjacent vehicle which is changing between lanes among the adjacent vehicles is not used for generating the lane information” recited in independent claims 1 and 13 in the Preliminary Amendment of October 29, 2020, which is an overlooked aspect of the invention that is not covered by patent claims 1-8, thereby resulting in the patentee claiming less than they had the right to claim in the patent.” However, claim 1 filed concurrently with the 4/15/2022 declaration no longer covers/recites the feature “wherein at least part of information on an adjacent vehicle which is changing between lanes among the adjacent vehicles is not used for generating the lane information” and claim 13 was cancelled by the amendment filed concurrently with the 4/15/2022 declaration, see paragraph 4, second full paragraph again.  Therefore error(s) in pending claims 1-8 and 14-20 relied upon as the basis for reissue have not been identified in the reissue oath/declaration.  See MPEP 1414.03, I.  A claim that the application seeks to broaden is still not identified. 

Rejections under 35 U.S.C. 251
11. Claims 14-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12. Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See the discussion in paragraph 4.
The second paragraph of claim 14 recites the step of “obtaining information on the adjacent vehicles by wirelessly communicating with the adjacent vehicles while the host vehicle is traveling, the information on the adjacent vehicles comprising location information of the adjacent vehicles, width information of the adjacent vehicles and path information of the adjacent vehicles;”. The amendment cites col. 3, lines 48-53, col. 8, line 65 - col. 9, line 2, Draft European Standard ETSI EN 637-2 V1.3.0 (2013-08), hereinafter also referred to as the Draft, and col. 1, line 65-col 2, line 3 as support.  Col. 3, lines 48-53 describe only receipt of location information of the host vehicle and surrounding vehicles by a communication module  Col. 8, line 47-col. 9, line 11 describe (with reference to Figure 2, step 230, i.e. determining locations of surrounding vehicles, and thereby, Figure 4) “Referring back to FIG. 2, after the lane information is generated in this way, locations of the surrounding vehicles are determined based on the generated lane information (S230)….FIG. 4 is a flowchart of a surrounding vehicle location determination operation. FIG. 10 is a diagram illustrating an operation of selecting recognizable surrounding vehicles. In the operation of determining locations of surrounding vehicles, first, current locations of the surrounding vehicles are determined with respect to the host vehicle based on a width of the generated lane information and widths of the surrounding vehicles (S231). At this time, the current locations of the surrounding vehicles may be classified into front, left, right, far left, and far right with respect to the host vehicle.” Col. 1, line 65-col. 2, line 3 set forth “The present invention is directed to providing a system and method for estimating lane information using path information of a host vehicle and surrounding vehicles, based on wireless access for vehicular environment (WAVE), and efficiently recognizing the surrounding vehicles based on the estimated lane information.”  However these citations do not recite obtaining information on the adjacent vehicles comprising location information of the adjacent vehicles, width information of the adjacent vehicles and path information of the adjacent vehicles by wirelessly communicating with the adjacent vehicles while the host vehicle is traveling, The Draft, contrary to the remarks, was not made of record.
Claim 14 further sets forth “performing lane-level positioning of the adjacent vehicles relative to the host vehicle using the generated lane information [see fourth and second paragraphs of claim 14], the location information of the adjacent vehicles [see the second paragraph of claim 14] and the width information of the adjacent vehicles [see again the second paragraph of claim 14};”.  The amendment cites col. 8, line 47 -col. 9, line 5, and Fig. 10 as support. As an initial matter, see again the preceding discussion of the second paragraph of claim 14.  Continuing, col. 8, line 47-col. 9, line 11 describe “[r]eferring back to FIG. 2, after the lane information is generated in this way, locations of the surrounding vehicles are determined based on the generated lane information (S230).  The locations of the surrounding vehicles may be determined based on the generated lane information and used to classify surrounding vehicles which will be used later to estimate a lane. … Such a surrounding vehicle location determination operation will be described with reference to FIGS. 4 and 10. FIG. 4 is a flowchart of a surrounding vehicle location determination operation. FIG. 10 is a diagram illustrating an operation of selecting recognizable surrounding vehicles.  In the operation of determining locations of surrounding vehicles, first, current locations of the surrounding vehicles are determined with respect to the host vehicle based on a width of the generated lane information and widths of the surrounding vehicles (S231). At this time, the current locations of the surrounding vehicles may be classified into front, left, right, far left, and far right with respect to the host vehicle.”  However, performance of “lane-level positioning” as claimed is not described. Determination of current location of the surrounding vehicles with respect to the host vehicle determination based on a width of the generated lane information and widths of the surrounding vehicles as described is not claimed.  
Finally, claim 14 sets forth “wherein at least part of information on an adjacent vehicle which is changing between lanes among the adjacent vehicles is not used for generating the lane information.”  The amendment cites to col. 5, lines 56 - 60 and col. 8, lines 25- 33.  Col. 5, lines 44-60 set forth “after the vehicle map is generated…, lane information is generated on the vehicle map based on the current location and radius-of-curvature information of the host vehicle and path information of the host vehicle and the surrounding vehicles (S220). In other words, it is possible to estimate a travel line abstracted with respect to the host vehicle based on the current location and the radius-of-curvature information of the host vehicle and the path information of the host vehicle and the surrounding vehicles. Here, the estimated lane information may be expressed in the form of a parameterized cubic function. Such lane information is intended to select path information of surrounding vehicles ahead to be used to accurately estimate a lane in which the host vehicle currently travels. Here, the surrounding vehicles ahead may be assumed not to switch lanes during traveling.” Such assumption regarding surrounding vehicles ahead is not claimed.  Col 8, lines 9-33 set forth “Referring to FIG. 3, after the basic lane information is corrected in this way, surrounding vehicles necessary for lane information are extracted from among the surrounding vehicles included in the corrected basic lane information (S224). In other words, using the location information and the path information of the surrounding vehicles and lane information generated in a previous process, surrounding vehicles which are not necessary for generating lane information are filtered and removed. At this time, surrounding vehicles may be extracted in consideration of a preset maximum number of recognizable surrounding vehicles, and the maximum number of recognizable surrounding vehicles may be set in consideration of the amount of computation. Based on lane information which is estimated through such a process, it is possible to update recognizable surrounding vehicles. Meanwhile, when the number of recognizable surrounding vehicles is less than a preset minimum value, since there is a small number of surrounding vehicles necessary to generate lane information, the surrounding vehicles which are determined to be unnecessary for generating lane information are not removed. From the path information of the surrounding vehicles that have not been removed, path information before a lane change may be extracted and used to generate lane information.”  See also originally claims 3-5 of the ‘057 application.  However, the described non-usage of a quantity/specific type of information for lane information generation being contingent on a preset number of recognizable adjacent vehicles (all information  of surrounding vehicles which are not necessary for generating lane information are filtered and removed when the when a preset minimum value is reached whereas only extracted path information before a lane change is used to generate lane information if the number of vehicles is less than the preset minimum value) is not claimed in claim 14.  Note also col. 10, lines 4-12 set forth “[t]he information of the surrounding vehicles stored in such a surrounding vehicle information table may be used to generate lane information and may also be used to generate lane information in the next execution operation after it is determined whether or not the surrounding vehicles have switched lanes. Here, to generate lane information, only information of vehicles whose locations are classified as ahead, ahead right, and ahead left may be used as surrounding vehicle information.”  This is also not what is claimed in claim 14. 
  With regard to new claim 20, the remarks above with regard to claim 14 also apply to similar language and support provided therefor. 
Claim 15 recites “[t]he method of claim 14, further comprising: determining if differences between a travel direction of the host vehicle and travel directions of the adjacent vehicles exceed a preset threshold value; and in response to the difference between the travel direction of the host vehicle and the travel direction of one of the adjacent vehicles exceeding the preset threshold value, determining that the one  adjacent vehicle is changing between lanes.”  Col. 9, lines 30-42 are cited as support.  However, see originally filed parent application claim 7, which depends from claim 6, which depends from claim 1. See also col. 8, line 65-col. 9, line 11, i.e. “In the operation of determining locations of surrounding vehicles, first, current locations of the surrounding vehicles are determined with respect to the host vehicle based on a width of the generated lane information and widths of the surrounding vehicles (S231). At this time, the current locations of the surrounding vehicles may be classified into front, left, right, far left, and far right with respect to the host vehicle. Next, travel directions of the surrounding vehicles on the lane information are determined based on travel directions of the surrounding vehicles and a travel direction of the lane information (S232). At this time, the travel directions of the surrounding vehicles may be classified into forward, backward, and cross.”  Col. 9, lines 30-42 describes “[t]o determine whether or not a surrounding vehicle has switched lanes during traveling, first, it is determined whether or not differences in travel directions of the host vehicle and the surrounding vehicles present in all directions of the host vehicle exceed a preset threshold value. When the difference exceeds the preset threshold value, the corresponding surrounding vehicle may be determined to be a surrounding vehicle which has switched lanes during traveling.”  However, claim 15 does not further define the operation of determining the location of surrounding vehicles as described.
New claim 16 recites”[t]he method of claim 14, wherein generating the lane information comprises: generating forward lane information ahead of the host vehicle using the current location, the radius-of-curvature of the host vehicle and the path information of at least one adjacent vehicle that is in front of the host vehicle among the adjacent vehicles.”  New claim 17 then recites “[t]he method of claim 16, wherein generating the forward lane information comprises: estimating basic lane information ahead of the host vehicle using the current location and the radius-of-curvature of the host vehicle; and generating the forward lane information by modifying the estimated basic lane information using the path information of the at least one adjacent vehicle that is in front of the host vehicle.”  The amendment cites col. 6, lines 4-45 and col. 7, line 65-col. 8, line 8 as support. See Fig. 2, step 220 and Fig. 3, and col. 2, lines 56-57. Col. 5, lines 44-60 set forth “[a]fter the vehicle map is generated through the above process, lane information is generated on the vehicle map based on the current location and radius-of-curvature information of the host vehicle and path information of the host vehicle and the surrounding vehicles (S220). In other words, it is possible to estimate a travel line abstracted with respect to the host vehicle based on the current location and the radius-of-curvature information of the host vehicle and the path information of the host vehicle and the surrounding vehicles. Here, the estimated lane information may be expressed in the form of a parameterized cubic function. Such lane information is intended to select path information of surrounding vehicles ahead to be used to accurately estimate a lane in which the host vehicle currently travels. Here, the surrounding vehicles ahead may be assumed not to switch lanes during traveling.  A method of generating such lane information will be described with reference to FIG. 3 to FIG. 5C and FIG. 9.”  Col. 6, lines 4-45 further set forth “…In the operation of generating lane information, first, basic lane information is generated based on the path information of the host vehicle (S221). The basic lane information is lane information generated with information on the host vehicle alone assuming that there is no surrounding vehicle in front of the host vehicle. Here, the basic lane information includes lane-ahead information and lane-behind information. The lane-ahead information may be generated based on radius-of-curvature information of the host vehicle….”.  Col. 7, line 30- col. 8, line 8 set forth ”Referring back to FIG. 3, after the basic lane information is generated, path information of one or more surrounding vehicles in front of the host vehicle is corrected with respect to the host vehicle based on lateral distance information of the surrounding vehicles (S222)…Referring back to FIG. 3, after the path information of the surrounding vehicles is corrected, lane-ahead information of the basic lane information is corrected based on the corrected information of the surrounding vehicles (S223). In other words, by combining lane-behind information in (A) of FIG. 9, which is an estimation result based on only the path information of the host vehicle, and lane-ahead information in (B) of FIG. 9, which is an estimation result based on only the path information of the surrounding vehicles in front of the host vehicle, a final correction is made to the basic lane information in (C) of FIG. 9.”  The claims do not generate the lane information on the vehicle map. The modification/correction of the lane-ahead information of the basic lane information, i.e. with corrected path information of the surrounding vehicles, described is not claimed.
Claim 18 recites “[t]he method of claim 14, wherein performing the lane-level positioning of the adjacent vehicles comprises: determining lane-level locations of the adjacent vehicles relative to the host vehicle based on a width of the generated lane information and the width information of the adjacent vehicles2; and determining relative travel directions of the adjacent vehicles relative to lanes represented by the generated lane information, based on travel directions of the adjacent vehicles and a travel direction of the generated lane information.” Claim 19 recites “[t]he method of claim 18, wherein the determining of the relative travel directions of the adjacent vehicles comprises: determining if differences between the travel directions of the adjacent vehicles and the travel direction of the generated lane information exceed a preset threshold value for a predetermined time; and in response to the difference between the travel direction of one of the adjacent vehicles and the travel direction of the generated lane information exceeding the preset threshold value for the predetermined time, determining that the one adjacent vehicle is an adjacent vehicle going through an intersection.” The amendment cites col. 8, line 65-col. 9, line 11 as support for claim 18 and col. 9, lines 12-23 as support for claim 19.  However, neither describe “performing lane-level positioning of the adjacent vehicles relative to the host vehicle.”3 Attention is again invited to the discussion of claim 14 above. Note col. 9, lines 12-15, i.e. “Meanwhile, according to an exemplary embodiment of the present invention, it is possible to determine whether or not a surrounding vehicle is a vehicle going through an intersection based on the host vehicle.” 


Claimed Subject Matter
No art of record discloses the claimed subject matter.
Response to Arguments
13.  The remarks on pages 10-31 of 4/15/2022 response have been considered in their entirety. Specifically:
The remarks on page 10, page 11 and page 12, lines 1-5 are noted.  Page 11, lines 4-5 states “Accordingly, although not required by the reissue rules and procedures, a complete listing of the claims has been provided on pages 3-9 of this Amendment After Final Rejection.”  However, the amendment is actually responsive to a Non-Final rejection.
The statement of support on the remainder of page 12-page 15, line 4 regarding claims 1-8 have been noted.  See paragraphs 5 and 8 above.
The remarks on page 19 regarding the drawings and priority document have been noted.  The requested indications have been made.
The remarks on pages 20-25 with regard to the ADS, the preliminary amendment and the Consent have been noted.  See paragraphs 7 and 9 above.  The amendment compliancy issues have also not been maintained.
The remarks on pages 25-27 with regard to the declaration have been noted.  See paragraphs 10-11 above.  The “error”, i.e. coverage for the feature in claims 1 and 13 in the Preliminary amendment, as set forth in the 4/15/2022 declaration was not an error at the time of filing the 4/15/2022 declaration due to the amendment to the claims of 4/15/2022. Since the original declaration filed 10/30/204 and the supplemental declaration filed 4/15/2022 are defective, the statement in the remarks, i.e. “However, this feature is now recited in independent claims 14 and 20 added in this Amendment”, also does not cure this issue.  See 1444, III, A.
The remarks on pages 27-29 with respect to recapture have been noted.  The issue has not been maintained.
The remarks on pages 29-30 with regard to Claim Interpretation has been noted.  See the last paragraph of the Claim Interpretation section above, especially the last sentence thereof.
The remarks on pages 30-31 regarding claims 1, 6 and 9-13 in the Preliminary amendment and 35 USC 112(a) have been noted.  The rejections of claims 1, 6 and 9-13 as they pertain to new claims 14-20 were not addressed in detail.  See paragraph 12 above.

Finality
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

 

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,115,313 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 0 days.  
        2 Compare to claim 14, fifth paragraph.
        3 Note col. 9, lines 12-15, i.e. “Meanwhile, according to an exemplary embodiment of the present invention, it is possible to determine whether or not a surrounding vehicle is a vehicle going through an intersection based on the host vehicle.”
        4 See paragraph 10 of the 11/15/2021 Office Action.